Citation Nr: 1749686	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-19 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability higher than 20 percent for diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy, right upper extremity.

3.  Entitlement to an initial disability rating higher than 20 percent for peripheral neuropathy, left upper extremity.

4.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to a compensable initial disability for erectile dysfunction.

7.  Entitlement to service connection for an eye condition claimed as vision disturbances as secondary to diabetes mellitus type II.

8.  Entitlement to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations in connection with these claims in September 2013.  In his July 2014 and October 2014 statements he reported worsening symptoms.  Specifically, he reported that he had to take insulin twice a day and had developed a voiding dysfunction secondary to his diabetes, which required the wearing of absorbent materials.   As such, a new examination is necessary to determine the current severity of the Veteran's diabetes and its complications.

Additionally, the Board notes that the September 2013 VA eye examiner's opinion relied on a finding that the Veteran did not have diabetic retinopathy.  An examination of the Veteran's diabetic symptoms may reveal additional evidence related to this claim.  Thus, that issue is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the result of this remand on the issue of higher ratings for diabetes and its complications may impact the Veteran's claim for TDIU. As such it is also inextricably intertwined and must be remanded to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA diabetes examination for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.

All indicated studies should be conducted and all findings reported in detail.

The examiner should also address the presence and severity of any complications of diabetes, to include peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  In doing so, the examiner should specifically note whether the Veteran's reported voiding dysfunction is a complication of his diabetes and, if so, its severity.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims of an increased rating for diabetes mellitus, higher initial ratings for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction, service connection for an eye disability, and TDIU.  If any of the benefits sought are not granted, furnish to the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

